Exhibit 10.2

Release Agreement

This Release Agreement (the “Agreement”) is entered into between George
Nicholson (“Employee”) and HRG Group, Inc. (the “Company”).

1. Recitals

(a) Employee and the Company are parties to an employment agreement (as amended,
modified or supplemented, if applicable, the “Employment Agreement”) and a
retention bonus and severance agreement dated as of January 20, 2017 (the “
Prior Retention Agreement”) and a retention bonus and severance agreement dated
as of September 15, 2017 (the “Retention Agreement”) and the Retention Agreement
replaces and supersedes in its entirety the Prior Retention Agreement.
Capitalized term not defined herein shall have the meaning ascribed to them in
the Retention Agreement.

(b) The Employee and the Company wish to terminate the Employee’s employment
effective as of July 13, 2018;

(c) Pursuant to the Retention Agreement, the Employee has received the
Designated 2017 Payment and Specified 2017 Bonus and, subject to the execution
and effectiveness of this Agreement, will be paid $ 325,000 as the Designated
Payment and $425,000 as the Specified Bonus and an additional $200,000 and COBRA
Reimbursement each in accordance with the terms of the Retention Agreement;

(d) Employee and the Company desire to fully and finally resolve and settle any
and all issues between them, actual or potential, whether or not relating to
Employee’s employment with the Company and the termination of such employment as
set forth in this Agreement.

(e) Employee and the Company acknowledge and agree that the Recitals set forth
in Paragraph 1 of this Agreement are accurate and that Employee’s last day of
employment is July 13, 2018 (the “Termination Date”). As of the Termination
Date, Employee (i) will be relieved of the duties and responsibilities of
Employee’s position, (ii) shall resign as evidenced by this Agreement, and any
other agreement or document requested by the Company, from any titles and
appointments Employee may hold with the Company and its parent, subsidiaries and
affiliates, and (iii) will have no authority to and may not represent himself as
an employee or agent of the Company or its parent, subsidiaries and affiliates
for any purpose unless and to the extent specified in writing by an authorized
officer of the Company.

2. Payments to Employee

(a) Payments. Provided that Employee timely delivers to the Company a signed
original of this Agreement and subject to Employee’s compliance with the
Confidential Information, Company Property, Intellectual Property, and
Non-Disparagement provisions of the Employment Agreement (or similar provisions
of the Employment Agreement with different headings) and Paragraph 9 of this
Agreement (collectively, the “Post Employment

 

1



--------------------------------------------------------------------------------

Restrictive Covenants”), the Company will pay and provide Employee, subject to
the terms and conditions of this Agreement, and Employee will accept, as and on
behalf of Releasor (as defined below) from the Company on behalf of each
Releasee (as defined below), the following cash payments, benefits (the
“Payments”) in consideration for Employee’s release of claims against the
Company and Releasees and Employee’s agreeing to the covenants and obligations
set forth in this Agreement:

(i) The Designated Payment of $325,000 and the Specified Bonus of $425,000 and
an additional $200,000 (equal to $950,000 in the aggregate) payable in a lump
sum within 55 days following the Effective Date once this Agreement , including
without limitation the release of claims becomes effective and irrevocable in
accordance with the terms herein; and

(ii) reimbursement for the cost of health insurance continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), in excess of the cost of such benefits that active employees of the
Company are required to pay, and reimbursement for supplemental health insurance
as currently provided by the company, each for a period of 12 months (or until
Employee obtains individual or family coverage through another employer, if
earlier) (the “COBRA Period”), provided that Employee elects COBRA coverage and
subject to the conditions that: (A) Employee is responsible for immediately
notifying the Company if Employee obtains alternative insurance coverage,
(B) Employee will be responsible for the entire COBRA premium amount after the
end of the COBRA Period; (C) if Employee declines COBRA coverage, then the
Company will not make any alternative payment to Employee in lieu of paying for
COBRA premiums, and (D) such COBRA reimbursement payments shall be paid on an
after tax basis as additional taxable compensation to the Employee.

(b) Other Payments. The Company shall pay Employee’s accrued but unpaid Base
Salary (as defined in the Employment Agreement) through the Termination Date,
unused vacation time accrued through the Termination Date, and unreimbursed
business expenses (pursuant to the Employment Agreement) incurred through the
Termination Date. Employee expressly acknowledges and agrees that Employee has
no rights to receive any severance or separation pay (including any payments or
benefits under the HRG Group Inc. Severance Plan) other than as set forth in
this Agreement.

(c) Consideration. Employee acknowledges and agrees that: (i) the Payments set
forth above are adequate consideration for all of the terms of this Agreement;
(ii) the Payments set forth above do not include any benefit, monetary or
otherwise, that was earned or accrued or to which Employee was already entitled
without signing this Agreement on the date this Agreement was executed by
Employee; and (iii) any monetary or other benefits which, prior to the execution
of this Agreement, Employee may have earned or accrued or to which Employee may
have been entitled (other than the payments described in Paragraph 2(c) above)
have been paid, or such payments or benefits are expressly described in this
Agreement or have been released, waived or settled by Releasor pursuant to this
Agreement. Employee expressly acknowledges and agrees that the Employee is not
entitled to receive any bonus with respect to fiscal 2017, fiscal 2018 or
thereafter.

 

2



--------------------------------------------------------------------------------

(d) Repayment. Employee acknowledges that notwithstanding any provision of this
Paragraph 2 to the contrary, to the extent that any portion of the Payments is
determined to be incentive compensation that is required by applicable law or
written Company policy adopted to implement the requirements of such law
(including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act) to be subject to any required clawback,
forfeiture, recoupment or similar requirement, then such amount shall be subject
to any required clawback, forfeiture, recoupment or similar requirement.

(e) Taxes. The Employee shall be responsible for the payment of any and all
required federal, state, local and foreign taxes incurred, or to be incurred, in
connection with the amounts payable under this Agreement. Notwithstanding any
other provision of this Agreement to the contrary, the Company may withhold from
all amounts payable under this Agreement all federal, state, local and foreign
taxes that are required to be withheld pursuant to any applicable laws and
regulations.

 

3



--------------------------------------------------------------------------------

3. Release and Waiver of Claims by Employee

THIS PARAGRAPH PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS PARAGRAPH 3 CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(a) In consideration of Employee’s receipt and acceptance of the consideration
contained in this Agreement from and/or on behalf of Releasees, Employee, on
Employee’s own behalf and on behalf of Employee’s heirs, executors,
administrators, successors and assigns, (collectively, “Releasor”) hereby
irrevocably, unconditionally and generally releases:

(i) the Company;

(ii) the Company’s parents, and direct and indirect affiliates, subsidiaries,
divisions, and other related entities (“Affiliates),

(iii) all entities managed by the Company and its Affiliates (“Designated
Entities”) (collectively, the Company, its Affiliates and Designated Entities
are referred to as the “HRG Entities”); and

(iv) the current and former shareholders, directors, officers, partners,
members, agents, attorneys and employees, of the HRG Entities (“Affiliated
Persons”) (the persons described in Paragraphs 3(a)(i)-(iv) are collectively
referred to as “Releasees”, and each, as “Releasee”)

from or in connection with, and Releasor hereby waives and/or settles, with
prejudice, any and all actions, causes of action, suits, debts, dues, sums of
money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever and which Releasor ever had, now has or hereafter can, shall
or may have as of the Effective Date of this Agreement, including, without
limitation, arising directly or indirectly pursuant to or out of any aspect of
Employee’s employment with the Company or any relationship with any other
Releasee, the payment or nonpayment of any compensation by any of the HRG
Entities, the performance of services for the Company or any Releasee or the
termination of such employment or services.

(b) Specifically, without limitation, this release shall include and apply to
any rights and/or claims

(i) arising under any contract or employment arrangement between Employee and
the Company, express or implied, written or oral, including without limitation
the Employment Agreement, the Retention Agreement and any bonus agreement and
any severance or separation pay whether pursuant to the HRG Group, Inc.
Severance Plan or otherwise, except as set forth in Section 3 of this Agreement;

 

4



--------------------------------------------------------------------------------

(ii) for payment of any bonuses;

(iii) for constructive termination, unfair dismissal and/or wrongful dismissal
or termination of employment;

(iv) arising under any applicable federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices and/or, specifically, that prohibit
discrimination based upon age, race, religion, sex, national origin, pregnancy,
disability or any other unlawful bases, including without limitation, the United
States Constitution, the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as amended, the
Americans with Disabilities Act of 1990, as amended, , the Family Medical Leave
Act of 1993, as amended, the Pregnancy Discrimination Act of 1978, as amended,
Employee Retirement Income Security Act of 1974, as amended, the Workers
Adjustment and Relocation Notice Act, as amended, the Equal Pay Act, as amended,
the Sarbanes Oxley Act, as amended, and the Dodd Frank Act, and any similar
applicable statutes, orders, laws, ordinances, regulations or the like, or case
law, of the State of New York or any state in which any Releasee is subject to
jurisdiction, and/or any political subdivision thereof, including without
limitation, the New York State Human Rights Law (including its prohibitions of
age discrimination), as amended, the New York City Human Rights Law (including
its prohibitions of age discrimination), as amended, the New York Labor Law, as
amended, and the New York Civil Rights Law, as amended; or based upon any other
federal, state or local statutes, orders, laws, ordinances, regulations or the
like, to the fullest extent permitted by such law;

(v) for tortious or harassing conduct, infliction of mental distress,
interference with contract, fraud, libel or slander, or on any other common law
basis; and

(vi) for damages, including without limitation, punitive or compensatory
damages, or for attorneys’ fees, expenses, costs, wages, injunctive or equitable
relief.

(c) Notwithstanding any provision of the foregoing to the contrary, Employee is
not waiving or releasing:

(i) any claims for vested benefits pursuant to the terms of the employee benefit
plans in which Employee was a participant before the date hereof (excluding any
claims for severance or separation pay whether pursuant to the HRG Group, Inc.
Severance Plan or otherwise);

(ii) any claims which arise after the Effective Date; and

(iii) any claims to enforce this Agreement.

 

5



--------------------------------------------------------------------------------

4. Release of Unknown Claims

Releasor expressly understands and acknowledges that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and Releasor explicitly took that into account in
determining the amount of consideration to be paid for the giving of the
releases described in Paragraph 3 of this Agreement, and a portion of said
consideration and the mutual covenants contained herein, having been bargained
for between the parties with the knowledge of the possibility of such unknown
claims, were given in exchange for a full satisfaction and discharge of all such
claims.

5. Employee Acknowledgments

By executing this Agreement, Employee agrees and acknowledges that:

(a) Employee understands all of the terms of this Agreement, and such terms are
fair and reasonable, and are not the result of any fraud, duress, coercion,
pressure or undue influence exercised by or on behalf of any Releasee;

(b) Employee has been provided a reasonable period of time to review and
consider signing this Agreement;

(c) Employee has been directed by the Company to consult with an attorney of
Employee’s choice before signing this Agreement;

(d) Employee is not relying on any representation or statement made or contained
outside of those set forth in this Agreement and Employee expressly disclaims
reliance on any such representation or statement; and

(e) Employee has agreed to and entered into this Agreement and all of the terms
hereof, knowingly, freely and voluntarily.

6. Effect of This Agreement on the Employment Agreement

(a) Employee and the Company acknowledge and agree that any Company Property,
Intellectual Property, Non-Disparagement, Non-Solicitation Remedy for Breach,
Governing Law/Arbitration and Miscellaneous provisions of the Employment
Agreement (or similar provisions of the Employment Agreement with different
headings) shall survive the cessation of Employee’s employment by the Company,
and that all of the other provisions of the Employment Agreement shall cease to
be in effect as of the date of Employee’s termination of employment (and for the
avoidance of doubt, the Employee shall not be subject to the post employment
noncompetition and nonsolicitation provisions from the Employment Agreement).

(b) Employee and the Company further acknowledge and agree that if there is any
conflict between the provisions of the Employment Agreement and the Retention
Agreement and similar provisions of this Agreement, then the provisions of this
Agreement will be controlling.

 

6



--------------------------------------------------------------------------------

7. Covenant Not to Sue

Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee agrees not to commence, maintain, prosecute
or participate as a party in any action or proceeding in any court or
arbitration forum against the Company or any other Releasee with respect to any
claim arising from any act, omission, transaction or occurrence up to and
including the Effective Date of the execution of this Agreement which is
released and waived by Paragraph 3 of this Agreement. Employee further agrees
not to instigate, encourage, assist or participate in any court action or
arbitration proceeding commenced by any other person (except a government agency
or as required by subpoena or court order) against the Company or any other
Releasee. In the event any government agency seeks to obtain any relief on
behalf of Employee with regard to any claim released and waived by Paragraph 3
of this Agreement, Employee covenants not to accept, recover or receive any
monetary relief or award that may arise out of or in connection with any such
proceeding.

8. Company Non-Admission

This Agreement and the Payments made under this Agreement are not intended to
be, shall not be construed as and are not an admission or concession by any
Releasee of any wrongdoing or illegal or actionable acts or omissions, and each
Releasee expressly denies that any of them engaged in any wrongdoing or illegal
or actionable acts or omissions. Employee, as and on behalf of Releasor, hereby
represents and agrees that no written or oral statements, suggestions or
representations that any Releasee has made or implied any such admission or
concession have been or shall be made directly or indirectly by or on behalf of
Employee.

9. Confidentiality and Non-Disclosure of Company Information

(a) Employee shall not at any time disclose, share, transfer or provide access
to any unauthorized Person, or use for Employee’s own purposes, any
“Confidential Information” (as defined in Section 9(b) below) without the prior
written consent of the Company, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Employee’s violation of duties owed to the HRG Entities;
provided, however, that if Employee receives a request to disclose Confidential
Information pursuant to a deposition, interrogatories, subpoena, civil
investigative demand, governmental or regulatory process or similar process, or
a request for information or documents in any judicial, arbitral, regulatory,
self-regulatory, investigative, or other proceeding, (A) Employee shall, unless
prohibited by law or by a representative of any governmental, regulatory or
self-regulatory authority, promptly notify the Company in writing, and consult
with and assist the Company (at the Company’s sole cost and expense) in seeking
a protective order or other appropriate remedy, (B) in the event that no such
protective order or remedy is obtained, Employee shall disclose only that
portion of the Confidential Information that he determines (on advice of counsel
and at the Company’s sole cost and expense) is legally required to be disclosed
and shall (at the Company’s sole cost and expense) exercise reasonable efforts
to provide that the receiving Person shall agree to treat such Confidential
Information as confidential in respect of the applicable proceeding or process,
and (C) the Company shall be given an opportunity to review the Confidential
Information prior to disclosure thereof. “Person” means any individual,
corporation, partnership, limited liability company, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental or regulatory body or other entity.

 

7



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Confidential Information” shall mean
confidential or proprietary information, observations or data (whether or not in
written form) concerning the business or affairs of the HRG Entities that is not
known to the public generally other than as a result of Employee’s breach of any
obligation owed to HRG or any Designated Entity, including Confidential
Information relating to: investors, customers, suppliers or contractors or any
other third parties in respect of which the HRG Entities has a business
relationship or owes a duty of confidentiality, or their respective businesses
or products; investment methodologies, investment advisory contracts, fees and
fee schedules; the investment performance of accounts or funds managed by the
HRG Entities (“Track Records”); technical information or reports; brand names,
trademarks, formulas, or trade secrets; unwritten knowledge and “know-how”;
operating instructions, training manuals, customer or investor lists, or
customer buying records and habits; product sales records and documents; product
development, marketing and sales strategies; market surveys, marketing plans,
profitability analyses or product cost; long-range plans or any analyses or
plans relating to the acquisition, disposition or development of businesses,
securities or assets by the HRG Entities; to pricing, competitive strategies or
new product development; to any forms of compensation or to other
personnel-related information; or to contracts and supplier lists. Employee
acknowledges and agrees that the Track Records were the work of teams of
individuals and not any one individual and are the exclusive property of the HRG
Entities, and agrees that he shall in no event claim any Track Record as his own
following the date of Employee’s termination.

(c) Without limiting the foregoing, Employee agrees to keep confidential the
existence of, and any information concerning, any dispute between Employee and
the HRG Entities except that Employee may disclose information concerning such
dispute to the court or arbitrator that is considering such dispute or to their
respective legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of such
dispute).

(d) Nothing in this Agreement or elsewhere shall (i) restrict any Person from
providing truthful testimony, or disclosing information, when required by law,
subpoena, court order, arbitral order, or the like or in connection with any
proceeding under Section 13 of this Agreement, (ii) restrict any Person from
making disclosures in confidence to any attorney, accountant or other
professional for the purpose of securing professional advice, (iii) prevent
Employee from retaining, and using appropriately, his Rolodex (and electronic
equivalents) and documents and information relating to his entitlements and
obligations; or (iv) prevent Employee from filing a charge with the Equal
Employment Opportunity Commission or a comparable state or local agency.

(e) Employee agrees that, upon reasonable notice and without the necessity of
the Company obtaining a subpoena or court order, Employee shall provide
reasonable cooperation in connection with (i) any reasonable requests from the
Company with respect to information regarding any matters handled by Employee
while employed by the Company regarding the Company and its current and former
affiliates or (ii) any suit, action or proceeding involving the Company or its
affiliates, or its current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, or which relates to events occurring during Employee’s employment
hereunder by the Company as to which Employee may have relevant information,
provided that the Company shall reimburse Employee for expenses reasonably
incurred and such cooperation shall not exceed twenty five (25) hours.

 

8



--------------------------------------------------------------------------------

10. Company Remedies

The covenants, representations and acknowledgments made by Releasor in this
Agreement shall survive the execution of this Agreement and the delivery of the
Payments to be made hereunder. Except as may be prohibited by law, in the event
that Employee has committed or commits a breach of any term, condition or
covenant in Paragraph 9 of this Agreement or in any of the Post Employment
Restrictive Covenant provisions of the Employment Agreement, Releasees shall be
excused and released from any obligation to make the Payments contemplated by
this Agreement and any installment thereof; Releasor shall be obligated to
return to the Company any such payment that has been paid pursuant to Paragraph
2(a); and Releasor shall also be liable for any damages suffered or incurred by
any Releasee by reason of such misstatement or breach. Notwithstanding anything
to the contrary in this Paragraph 10, under no circumstances will the Company be
excused from paying, nor shall Employee be obligated to return, an amount of
$5,000 of the total consideration paid to Employee under Paragraph 2(a) of this
Agreement.

11. Entire Agreement; Severability

This Agreement , the Retention Agreement and the Employment Agreement to the
extent applicable as described in Paragraph 6 of this Agreement together
constitute the sole and complete understanding and agreement between the parties
with respect to the matters set forth herein, and there are no other agreements
or understandings, whether written or oral and whether made contemporaneously or
otherwise (provided however that the release of claims in favor of the Company
and its affiliates pursuant to that certain release agreement between Employee
and the Company dated as of November 30, 2017 shall also continue in full
effect). If any provision of this Agreement is determined to be void, voidable
or unenforceable, it shall have no effect on the remainder of this Agreement,
which shall remain in full force and effect.

12. Protected Rights

Notwithstanding any other provision in this Agreement or any other agreement
that Employee may have entered with the Company prior to the date hereof,
including, but not limited to, the Employment Agreement and the Retention
Agreement (collectively, the “Agreements”), nothing contained in any of the
Agreements (i) prohibit Employee from reporting to the staff of the SEC possible
violations of any law or regulation of the SEC, (ii) prohibit Employee from
making other disclosures to the staff of the SEC that are protected under the
whistleblower provisions of any federal securities laws or regulations or
(iii) limit Employee’s right to receive an award for information provided to the
SEC staff in accordance with the foregoing. Please note that Employee does not
need the prior authorizations of the Company to engage in such reports,
communications or disclosures and Employee is not required to notify the Company
if Employee engages in any such reports, communications or disclosures.

 

9



--------------------------------------------------------------------------------

13. Arbitration, Choice of Law and Venue

Any dispute arising under this Agreement shall be subject to arbitration
pursuant to the Arbitration provision of the Employment Agreement. This
Agreement shall in all respects be subject to, governed by and enforced and
construed pursuant to and in accordance with the laws of the State of New York,
without regard to and excluding the choice of law rules of any applicable
jurisdiction, except that any arbitration proceeding pursuant to the Arbitration
provision of the Employment Agreement shall be governed by the Federal
Arbitration Act (“FAA”) to the extent it is applicable and by New York law to
the extent that the FAA is not applicable. Furthermore, with respect to any
controversy, claim or dispute between Employee and any Releasee that is not
subject to arbitration and with respect to any proceeding in aid of or in
connection with arbitration or to enforce, modify or vacate an arbitration
award, Employee agrees and consents to submit to personal jurisdiction in the
State of New York in any state or federal court of competent subject matter
jurisdiction situated in New York County, New York. In addition, Employee waives
any right to challenge in another court any judgment entered by such New York
County court or to assert that any action instituted by the Company in any such
court is in the improper venue or should be transferred to a more convenient
forum. Further, Employee and the Company waive any right Employee or it may
otherwise have to a trial by jury in any action to enforce the terms, or for
breach, of this Agreement.

14. Amendment; No Waiver; Section 409A

(a) No provisions of this Agreement may be amended, modified, waived or
discharged except by a written document signed by Employee and a duly authorized
officer of the Company (other than Employee).

(b) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

(c) It is the intention of the Company and Employee that this Agreement comply
with the requirements of Section 409A, and this Agreement will be interpreted in
a manner intended to comply with or be exempt from Section 409A. Notwithstanding
the foregoing, Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of Employee in connection with this Agreement (including any taxes and
penalties under Section 409A), and neither the Company nor any Affiliate shall
have any obligation to indemnify or otherwise hold Employee (or any beneficiary)
harmless from any or all of such taxes or penalties. For purposes of
Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.

 

10



--------------------------------------------------------------------------------

15. Effective Date

Employee shall deliver the executed copy of this Agreement within twenty one
(21) days on or following the Termination Date to HRG Group, Inc., 450 Park
Avenue, 29th Floor, New York, NY 10022, Attention: General Counsel. This
Agreement will become final and binding upon execution (the “Effective Date”).
For the avoidance of doubt, if Employee does not execute this Agreement within
such twenty one (21) day period, then no Payments shall be made to Employee and
if any such payments are made or provided, Employee shall promptly repay such
amount to the Company.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
hereunto set their hands.

 

George Nicholson

/s/ George Nicholson

 

Date: July 13, 2018

 

HRG Group, Inc.

/s/ Ehsan Zargar

Name: Ehsan Zargar Title: Executive Vice President, Chief Operating Officer and
General Counsel

 

Date: July 13, 2018